DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 10/28/22 in which claims 1-11, 31-42 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/22 has been entered.
Specification
The disclosure is objected to because of the following informalities: 
As previously indicated, the equation RetA=[(Ps-Pa)·A/H-(Ts-Ta)·A]/Rct in [0102] is incorrect.  Especially as Claim 34 claims a value of RetA, the equation should be properly corrected. As best understood from [0097] “ASTM 1868” (see extrinsic evidence ASTM F1868-17), it is believed that the equation for RetA is derived from this ASTM F1868-17 section 10.3.3, and therefore should read:
RetA=[(Ps-Pa)·A]/[H-(Ts-Ta) ·A/Rct]
The description of Rcbp in [0100] and [0101] is recommended to be consistent for clarity, especially as Claim 37 now claims “average bare plate thermal resistance value of 0.068”.  
[0100] indicates Rcbp stands for “dry bare plate resistance”
[0101] indicates Rcbp stands for “bare plate thermal resistance”
Assuming these disclosures are based on ASTM 1868 as mentioned in [0097], see extrinsic evidence ASTM F1868-17.  ASTM F1868-17 section 11.3.2 indicates that “bare plate resistance” is Rcbp, and section 3.1.4.1 indicates that Rcbp is “thermal resistance…on the…bare plate”.  As such, it is recommended that [0100] also read “bare plate thermal resistance” in view of [0101] and Claim 37
[0104] needs review, especially as Claim 38 now claims “average intrinsic thermal resistance value of 0.012”.  
[0104] uses the term “bare plate thermal resistance” but instead uses the abbreviation “Rebp”; as best understood, “bare plate thermal resistance” is referring to Rcbp as indicated in [0101], and is not Rebp
Assuming this disclosure is based on ASTM 1868 as mentioned in [0097], see extrinsic evidence ASTM F1868-17.  ASTM F1868-17 sections 10.2.3 and 11.3.4 indicates that “bare plate evaporative resistance” is Rebp.   As such, review is needed whether [0104] should read evaporative instead of thermal
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Lines 8-9, wherein disclosure of a package dyed staple yarn having both 1) more than one open space and 2) a hollow core in each plied staple yarn is not in the specification; the elected embodiment herein is Figs. 1A-4B; [0042] refers to “hollow air spaces” formed “by dissolving the soluble fibers, e.g. PVA fibers”; as such, as best understood, the “open space” is referring to the “hollow core”; but there are only two hollow spaces or two hollow cores in each plied staple yarn in the elected embodiment, not a hollow core and also more than one open space
Relatedly, Claim 4 indicating each package dyed staple yarn has a hollow core and one or more open spaces is not in the specification
Claim 37 “woven sheeting fabric has an average bare plate thermal resistance value of 0.068” is not in the specification
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 Line 4 “woven fabric” should read “woven sheeting fabric” for consistency and based on the claim set of 2/24/21 for which a supplemental response was submitted 8/20/21 when the claim set of 8/12/21 did not amend the claim set of 2/24/21; for purposes of applying art and providing rejections, Claim 1 Line 4 will be interpreted “woven sheeting fabric”
Claim 1 Line 11 “extends” should read “extend” based on the recited plurality of elements
Claim 1 Line 12 “comprises” should read “comprise” based on the recited plurality of elements
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-11, 31-42 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically:
Beginning in Claim 1 Lines 6-9, the recitation “each plied staple yarn having…a plurality of separate package dyed staple yarns twisted together, each package dyed staple yarn including an outer sheath of dyed staple fibers twisted together, one or more open spaces throughout the yarn, and a hollow core within the outer sheath of dyed staple fibers” contains new matter.  Should “the yarn” be referring to the “package dyed staple yarn”, having more than one space with “one or more open spaces” within a single package dyed staple yarn is considered new matter in light of the elected embodiment Figs. 1A-4B.  Should “the yarn” be referring to the “plied staple yarn”, the statement “one or more open spaces” alone does not constitute new matter, but the combination of “one or more open spaces throughout the [plied staple] yarn, and a hollow core” constitutes new matter.  Based on the specification support of the elected embodiment Figs. 1A-4B in [0042] “by dissolving the PVA fibers, hollow air spaces are formed throughout the yarns”, [0039] discloses “yarn 60 with…core 66a, 66b of soluble fibers” and [0041] discloses “soluble fibers are polyvinyl alcohol (PVA) fibers”, it stands to reason that [0042] “spaces” and therefore “one or more open spaces” in the claims are referring to at least one of the core, hollow after washing out the PVA fibers.  As such, it is possible to have 1) one open space and a hollow core in each plied staple yarn, or 2) one open space in a package dyed staple yarn and one hollow core in another package dyed staple yarn, or 3) one open space in each package dyed staple yarn of a plied staple yarn, or 4) one hollow space in each package dyed staple yarn of a plied staple yarn, but it is not possible to have more than one open space while also having a hollow core in the overall plied staple yarn or in each package dyed staple yarn.  
Claim 37 “the woven sheeting fabric has an average bare plate thermal resistance value of 0.068” is considered new matter.  As best understood from the disclosure of the bare plate thermal resistance in [0101] as Rcbp, assuming the disclosure is from [0097] ASTM 1868, see extrinsic evidence ASTM F1868-17, wherein section 3.1.4.1 shows that Rcbp is a value of the environment and not the fabric test specimen.  As such, the woven sheeting fabric cannot be measured to have an average bare plate thermal resistance, but the average bare plate thermal resistance is a measure of the environment.  As such, to now claim that the woven sheeting fabric can be measured to have such a value is new matter.  Especially in light of the specification objections above, even if somehow [0104] is properly Rcbp or even if somehow Claim 37 is actually Rebp evaporative resistance, examiner again directs attention to extrinsic evidence ASTM F1868-17, wherein section 3.1.2.1 indicates that Rebp is also a measurement of the environment and not the fabric test specimen.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-11, 31-42 is/are rejected under U.S.C. 112(b).
Claim 1 recites the limitation "the yarn" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, especially in light of the objections surrounding “one or more open space” and “hollow core”, it is unclear whether “the yarn” is referring to that of “each plied staple yarn” or “each package dyed staple yarn” within each plied staple yarn.  For purposes of applying art and providing rejections, “the yarn” in Claim 1 Line 8 will be interpreted as “the plied staple yarn” since there can be one open space and a hollow core in the plied staple yarn.
Beginning in Claim 1 Lines 6-9, the recitation “each plied staple yarn having…a plurality of separate package dyed staple yarns twisted together, each package dyed staple yarn including an outer sheath of dyed staple fibers twisted together, one or more open spaces throughout the yarn, and a hollow core within the outer sheath of dyed staple fibers” is unclear and therefore renders the claim indefinite.  As aforementioned in the 35 U.S.C. 112(a) new matter rejection, it is unclear how the elected embodiment of Figs. 1A-4B can have more than one open space and also have a hollow core, even if “the yarn” related to “one or more open spaces” is interpreted as aforementioned as being of the plied staple yarn.  For purposes of applying art and providing rejections, Beginning in Claim 1 Lines 6-9, the recitation herein will be interpreted as though “one or more open spaces throughout the yarn” is redundant and is already met with “each package dyed staple yarn including…a hollow core within the outer sheath of dyed staple fibers.”  
The term “hollow core and the one or more open spaces…comprises a predefined portion of separate, dyed staple yarns” in Claim 1 Lines 11-12 is unclear and therefore renders the claim indefinite.  Applicant’s remarks page 7 indicate that the predefined portion is referring to the open spaces.  However, the claim seems to indicate that the predefined portion is referring to both the hollow core and the one or more open spaces.  Furthermore, in light of the lack of clarity of pertaining to the hollow and one or more open spaces, this recitation is further unclear.  As similarly aforementioned, for the purposes of applying art and applying rejections, any recitation to the one or more open spaces will be considered met inasmuch as there is a hollow core in each outer sheath.  As such, Claim 1 Lines 11-12 “predefined portion of separate, dyed staple yarns” will be considered met inasmuch as the hollow core in each [separate] package dyed staple yarn extends at least partially along the length of the plied staple yarn.
The term “the central axis” in Claim 1 Line 13 is unclear and therefore renders the claim indefinite.  There is “a central axis” relative to the plied staple yarn in Claim 1 Line 6, and there is also “a central axis” of each package dyed staple yarn” in Claim 1 Lines 9-10.  As such, it is unclear whether Line 13 is referring to the central axis of the plied staple yarn or of a single package dyed staple yarn.  For purposes of applying art and providing rejection, the recitation of “having a cross sectional dimension that is perpendicular to the central axis” will be considered met inasmuch as there is a plied staple yarn and/or there is a package dyed staple yarn in existence.
The term “woven sheeting fabric has an average bare plate thermal resistance value of 0.068” in Claim 37 is unclear and therefore renders the claim indefinite.  As best understood from the disclosure of the bare plate thermal resistance in [0101] as Rcbp, assuming the disclosure is from [0097] ASTM 1868, see extrinsic evidence ASTM F1868-17, wherein section 3.1.4.1 shows that Rcbp is a value of the environment and not the fabric test specimen.  As such, the woven sheeting fabric cannot be measured to have an average bare plate thermal resistance, but the average bare plate thermal resistance is a measure of the environment.  Especially in light of the specification objections above, even if somehow [0104] is properly Rcbp or even if somehow Claim 37 is actually Rebp evaporative resistance, examiner again directs attention to extrinsic evidence ASTM F1868-17, wherein section 3.1.2.1 indicates that Rebp is also a measurement of the environment and not the fabric test specimen.  For purposes of applying art and providing rejections, Claim 37 will be interpreted as properly bare plate thermal resistance Rcbp-- however, since it is of the environment, it will be considered met and obvious inasmuch as one is capable of measuring the environment.  
Claim 40 recites the limitation "the fibers" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear whether “the fibers” is referring to “the water soluble fibers” or referring to “dyed staple fibers” of Claim 1 Line 8.  For purposes of applying art and providing rejections, “the fibers” in Claim 40 Line 2 will be interpreted as “the water soluble fibers.”
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
Regarding Claims 39-41-- the recitations are being treated as a product-by-process limitation.  It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art; no specific structure has been additionally claimed as a result of the process of Claim 39; the structure of Claim 40 is water soluble fibers somewhat arranged in parallel with respect with one another; the structure of Claim 41 is staple fibers wrapped around water soluble fibers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 31, 32, 35-37, 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (USPN 8733075) in view of Dos Santos Henriques et al (WO 03/012183), herein Henriques, and Hatch (Textile Science NPL).
Regarding Claim 1, Mandawewala teaches a woven sheeting fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2; at least for woven--Col. 3 Lines 45-46 “present invention relates to pile yarn in terry woven fabric (warp yarn), or weft yarn, in the case of flat fabrics”; Col. 3 Lines 51-52 “process is described wherein pile yarn is woven with cotton weft and warp yarns to produce terry fabrics”; for sheeting--Col. 1 Lines 13-16 “present invention relates to processes for making yarns suitable for making flat and terry fabrics including terry towels.  In particular, the invention is directed at producing super absorbent ‘hygro’, hydrophilic yarns/fabrics”; Col. 8 Line 33 “flat fabrics can be for sheeting”; Mandawewala teaches the woven fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for sheeting, especially as aforementioned), comprising:
a warp component including warp yarns (where it is known in the art that a woven fabric of yarns would have a warp component of warp yarns; see Col. 3 Line 36 "Warp: In woven fabric, the yarns that run lengthwise"; Col. 6 Lines 44-45 “ground warp is the longitudinal set of yarn forming the base fabric); and
a weft component including weft yarns interwoven with the warp yarns to define the woven sheeting fabric (where it is known in the art that a woven fabric of yarns would have a weft component of weft yarns as recited; see Col. 3 Lines 38-39 "Weft: In woven fabric, the yarns that run perpendicular to the warp yarns"; Col. 3 Lines 36-37 "Warp: In woven fabric, the yarns that run lengthwise and are interwoven with the fill (weft) yarns"; ” Col. 6 Lines 50-54 “weft yarns are laid perpendicular to the pile yarns, and interlace with…ground yarn to form the fabric of the towel,
wherein at least one of a) the warp component, and b) the weft component include a plurality of staple yarns (for staple yarn--see Fig. 1; Col. 2 Lines 22-23 "method of introducing PVA into cotton yarn via cotton spinning system", where it is known in the art that cotton yarn is a staple yarn, furthermore in light of Col. 5 Lines 59-64 “cotton sliver…is a continuous strand of loosely assembled fibers without twist.  The production of the sliver is the first step in the textile operation that brings the staple fiber into a form that can be drawn and eventually twisted into a spun yarn”; for plurality -- Col. 2 Lines 36-37 “inserting PVA fiber slivers into the middle of cotton slivers”, where slivers for cotton is plural; furthermore, the warp or weft component constitutes a plurality of yarns to be a woven fabric; for weft or warp -- as aforementioned, Col. 6 Lines 44-45 “ground warp is the longitudinal set of yarn forming the base fabric”; Col. 6 Lines 50-54 “weft yarns are laid perpendicular to the pile yarns, and interlace with…ground yarn to form the fabric of the towel.  The ground and the weft yarns are standard cotton yarns”; for including plurality of staple yarns--Col. 3 Lines 45-48 “present invention relates to pile yarn in terry woven fabric (warp yarn), or weft yarn, in the case of flat fabrics.  This pile yarn contains warm-water soluble fibers in its core, and cotton...fibers on the outside”; Col. 3 Lines 51-52 “process is described wherein pile yarn is woven with cotton weft and warp yarns to produce terry fabrics”; Col. 6 Lines 46-48, 50-53 “pile warp is placed in the longitudinal direction and produces the pile loops on the towel surface…weft yarns are laid perpendicular to the pile yarns, and interlace with pile or ground yarn to form the fabric of the towel”; inasmuch as the plurality of staple yarn is the pile warp and the pile warp interlaces with weft yarn, at least the weft yarn includes the plurality of staple yarn),
each staple yarn having a length that extends along a central axis (each of the yarns has a portion that indicates a length, especially as the pile runs longitudinally/lengthwise per the definition aforementioned; inasmuch as each staple yarn has a central axis, such a length can be as extends along the central axis),
each separate staple yarn including an outer sheath of staple fibers twisted together (Col. 2 Lines 22-23 "method of introducing PVA into cotton yarn via cotton spinning system"; Col. 2 Lines 36-39 “inserting PVA fiber slivers into the middle of cotton slivers at the feeding end of the drafting zone of the speed frame, twisting on the speed frame, and subsequently spinning the yarn at ring spinning” where it is known in the art that all staple fibers are twisted together in order to stay together via the friction, and that it can be done via ring spinning),
one or more open spaces throughout the yarn, and a hollow core within the outer sheath of staple fibers that extends along a central axis of each [separate] staple yarn and around which the outer sheath of staple fibers are twisted (as best understood, in light of the 112(b) rejections, the one or more spaces throughout the yarn is met by the teaching of the hollow core; wherein inasmuch as the hollow core exists and has an extent, it has an extent along a central axis of the separate staple yarn in which it exists; see Fig. 2; Col. 3 Line 61-62 “by dissolving the PVA fibers, a hollow air space is produced throughout the pile yarn”; Col. 2 Lines 22-23 "method of introducing PVA into cotton yarn via cotton spinning system"; Col. 2 Lines 18-21 "polyvinyl alcohol ("PVA")…has the unique property of dissolving in hot water.  This invention exploits the dissolving property of PVA by introducing PVA into…the core of cotton yarn"; Col. 5 Lines 47-48 “configuring the PVA fibers in the core of the cotton yarn…makes the Hygro yarn", where furthermore the existence of PVA in the core of cotton yarn indicates that the cotton yarn has a hollow core; as the outer sheath is of staple fibers twisted together and the outer sheath is around the hollow core, the outer sheath of staple fibers are twisted around the hollow core),
wherein the hollow core and the one or more open spaces extends at least partially along the length of the staple yarn (as best understood from the 112(b) rejections, wherein inasmuch as the hollow core extends as recited, so does the one or more open spaces; Col. 2 Lines 36-37 “inserting PVA fiber slivers into the middle of cotton slivers”; Col. 3 Lines 45-48 “present invention relates to pile yarn in terry woven fabric (warp yarn), or weft yarn, in the case of flat fabrics.  This pile yarn contains warm-water soluble fibers in its core, and cotton...fibers on the outside”; Col. 5 Lines 47-48 “configuring the PVA fibers in the core of the cotton yarn…makes the Hygro yarn"; Col. 3 Line 61-62 “by dissolving the PVA fibers, a hollow air space is produced throughout the pile yarn”; inasmuch as the length of the staple yarn was previously established as being along a central axis, and the dissolved PVA is also of the hollow core/middle and therefore along the central axis, thus the hollow core extends along the central axis length of the staple yarn).

Mandawewala does not explicitly teach wherein the plurality of staple yarns of the weft is plied or separately package dyed, more specifically:
wherein the plurality of staple yarns is plied,
each plied staple yarn having a length that extends along a central axis,
each plied staple yarn having a plurality of separate package dyed staple yarns twisted together,
wherein the outer sheath is of dyed staple fibers,
(and thus) a central axis of each package dyed staple yarn (such that the hollow core extends along a central axis of each package dyed staple yarn),
(and thus) the hollow core and the one or more spaces extends at least partially along the length of the plied staple yarn and comprises a predefined portion of separate, dyed staple yarns having a cross sectional dimension that is perpendicular to the central axis,
and wherein the plied staple yarn defines a helical structure such that the central axis of each package dyed staple yarn twists around the central axis of the plied staple yarn.

(For plying--)
Henriques teaches wherein the plurality of staple yarns is plied (see Fig. 1 for plied; page 1 "invention refers to a sewing thread composed of…cotton fibre wrap"; page 5 "sewing thread, composed of…two individual sheath/core yarns, comprising…a cotton wrap"; page 7 "Fig. 1, where the whole sewing thread (1) consists of individual yarns (2), each of which consists of...core...(3) and a wrap (4)", where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a plurality of this plied staple yarn would form at least the weft or warp as aforementioned),
each plied staple yarn having a length that extends along a central axis (wherein the plying does not affect the fact that each staple yarn has a central axis and some portion of a length, and therefore so would the plied staple yarn have a central axis and some portion a length, where such length can be that defined as extending along the central axis of the plied staple yarn),
the hollow core and the one or more open spaces extends at least partially along the length of the plied staple yarn (as best understood in light of the 112(b) rejections, the one or more spaces is met by the hollow core of each ply, wherein the plying does not affect the fact that the hollow core is within the outer sheath of staple fibers, and that said hollow core extends at least partially along the central axis of each staple yarn and thus along the length of the plied staple yarn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala with Henriques’ structure as it is known in the art to ply yarns together in order to increase the strength of the yarn for the intended use (see extrinsic evidence Baker Jr 2003/0205041).

Now, modified Mandawewala teaches all of the aforementioned recitations but merely does not explicitly teach package dyed, and therefore that the outer sheath is of dyed staple fibers, resulting in a plurality of separate package dyed staple yarns twisted together.

(For dyeing--)
Nevertheless, Mandawewala does teach dyeing of the yarns (see Fig. 2; Col. 6 Lines 44-45 “ground warp is the longitudinal set of yarn forming the base fabric”; Col. 6 Lines 50-52 “weft yarns are laid perpendicular to the pile yarns, and interlace with…ground yarn to form the fabric of the towel”; Col. 7 Lines 2-3 “the weft and ground yarn may be dyed.  The dyed or grey ground yarn is then sent to warping and to weaving”; Col. 7 Lines 20-21 “after the weaving is completed, the fabric roll is scoured and dyed in the normal fashion in a fabric dyeing machine”; Col. 7 Lines 33-34 “material is typically wound into the shape of a rope prior to entering the fabric-dyeing machine”),
and Henriques does as well (see page 2-3 "sewing threads, are composed of at least 2 individual yarns"; page 3 "dyeing the corespun sewing threads").

Hatch teaches yarn dyeing, specifically that of package dyeing (page 437 Yarn Dyeing, “in yarn dyeing, yarns are immersed in a dyebath prior to their incorporation into fabric…most yarn is package dyed…satisfactory for most types of yarn used in knit and woven fabrics”).
As such, modified Mandawewala, in light of Hatch, would then at least suggest that the outer sheath is of dyed staple fibers, resulting in a plurality of separate package dyed staple yarns twisted together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dyeing in Mandawewala, if necessary, to have separate package dyeing so that the staple fibers of Mandawewala would be dyed before twisting resulting in package dyed staple yarns, said package dyed staple yarns then twisted together as taught by Henriques, such as taught by Hatch based on cost and desired penetration for intended use (see Hatch, Yarn Dyeing), especially as it is known in the art to cater to market demands (Henriques page 3).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Mandawewala further teaches:
a plurality of plied staple yarns (wherein it was previously shown that each staple yarn, modified by Henriques with plying, is a plurality of staple yarns twisted together),
each plied staple yarn having a plurality of separate packaged dyed staple yarns twisted together (where Hatch taught that the staple yarns are separately package dyed, wherein the plying and package dyeing does not affect the fact that each [plied] staple yarn is a plurality of [package dyed] staple yarns twisted together),
wherein the outer sheath is of dyed staple fibers (inasmuch as there is separate package dyeing, there is dyed staple fiber),
a central axis of each package dyed staple yarn, such that the hollow core extends along a central axis of each package dyed staple yarn (the existence of the package dyed staple yarn indicates a central axis, and the existence of the hollow core within the package dyed staple yarn indicates such an extent as recited),
one or more spaces throughout the yarn, and a hollow core within the outer sheath of dyed staple fibers that extend along a central axis of each package dyed staple yarn, and around which the outer sheath of dyed staple fibers are twisted (wherein the package dyeing and the dyed staple fibers does not affect the fact that the dissolved PVA fiber forming the hollowness is along the core/middle of the outer sheath of dyed staple fibers and therefore along a central axis of each package dyed staple yarn),
wherein the hollow core and the one or more open spaces extend at least partially along the length of the plied staple yarn and comprise a predefined portion of separate, dyed staple yarns having a cross sectional dimension that is perpendicular to the central axis (inasmuch as the hollow core, and therefore the one or more open spaces, exist, there is an extent at least partially along the length as recited; inasmuch as predefined portion has been defined as separate, dyed staple yarns, and modified Mandawewala teaches dyed staple yarns, wherein staple yarns are separate inasmuch as the yarns are separate entities, furthermore separate in that they are taught as separately package dyed, there is a predefined portion; as best understood in light of the 112(b) rejections, inasmuch as the hollow core is within the outer sheath of dyed staple fibers, the hollow core, and therefore the one or more spaces, comprises this predefined portion; as such, modified Mandawewala teaches the predefined portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of having a cross sectional dimension that is perpendicular to the central axis),
wherein the plied staple yarn defines a helical structure such that the central axis of each package dyed staple yarn twists around the central axis of the plied staple yarn (see Henriques Fig; wherein the plying of the staple yarn indicates a helical structure and twisting; inasmuch as each package dyed staple yarn has a central axis and the plying of the package dyed staple yarns twisting together creates a central axis of a plied staple yarn, such would the central axis each package dyed staple yarn be twisted around the central axis of the plied yarn).
Regarding Claim 2, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala further teaches wherein the plurality of plied staple yarns have a first tensile strength adapted for formation into the woven sheeting fabric (the existence of a plurality of plied staple yarns would have some sort of a first tensile strength; Mandawewala teaches the first tensile strength which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being utilized for woven sheeting fabric, especially in light of the recitations in the rejection of the preamble),
and each package dyed staple yarn has a second tensile strength (the existence of each of the package dyed staple yarn would have some sort of a second tensile strength each).

Mandawewala does not explicitly teach the second tensile strength that is less than the first tensile strength.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second tensile strength would be less than that of the first tensile strength, as the tensile strength from the plurality of plied staple yarns together in the fabric would be greater than its individual components, where the individual package dyed staple yarn individually help constitute a ply, and where a plurality of these plies make the plurality of plied staple yarns.
Regarding Claim 3, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Henriques further teaches wherein each plied staple yarn is a two-ply yarn, and the plurality of separate package dyed staple yarns include a first package dyed staple yarn and a second package dyed staple yarn twisted with the first package dyed staple yarn to define the two-ply yarn (see annotated Fig. 1 below, where there are two yarns being twisted together indicating two-ply, where the rest of the limitation was taught in Claim 1).

    PNG
    media_image1.png
    510
    294
    media_image1.png
    Greyscale

Regarding Claim 4, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Modified Mandawewala further teaches wherein each package dyed staple yarn defines a yarn cross-sectional dimension (any yarn would have a cross-sectional dimension)
and the hollow core and the one or more open spaces defines a core cross-sectional dimension that is aligned with the yarn cross-sectional dimension along a direction (as best understood from the 112(b) rejections, inasmuch as the hollow core meets the recitation, so does the one or more spaces; as Mandawewala taught that the PVA fibers were within the hollow core, and therefore the one or more open spaces as best understood from the 112(b) rejections, then the cross-section of the PVA fibers would constitute the core cross-sectional dimension.  see annotated Fig. 1 below of Henriques for further clarity, where the aligned direction is that the cross-sections are taken in the same direction.

    PNG
    media_image2.png
    552
    290
    media_image2.png
    Greyscale


Modified Mandawewala does not explicitly teach wherein the core cross-sectional dimension is between about 5% to about 40% of the yarn cross-sectional dimension.

However, Mandawewala does teach an effect of cross-sectional dimension (Col. 2 Lines 12-14 "the greater the amount of free air space available within the yarn, the quicker and higher absorption of the water"; Col. 3 Lines 61-65 “by dissolving the PVA fibres, a hollow air space is produced through the pile yarn, corresponding to an increase in the air space in the pile yarn.  By increasing the air space in the pile yarn, the resulting towels are softer and bulkier than standard cotton towels”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s core cross-sectional dimension to be between about 5% to about 40% of the yarn cross-sectional dimension based on design choice and/or intended use, such as having a quicker absorption of water (Col. 2 Lines 12-14) and/or based on the degree of softness and bulk desired (Col. 3 Lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the core cross-sectional dimension and the yarn cross-sectional dimension and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05.
Regarding Claim 5, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala further teaches wherein the staple fibers are a) cotton fibers, or b) blends of cotton fibers with one or more other fibers (Col. 2 Lines 22-23 method of introducing PVA into cotton yarn via cotton spinning system"; Col. 5 Lines 59-64 “cotton sliver…is a continuous strand of loosely assembled fibers without twist.  The production of the sliver is the first step in the textile operation that brings the staple fiber into a form that can be drawn and eventually twisted into a spun yarn”; Col. 5 Lines 47-48 “configuring the PVA fibers in the core of the cotton yarn…makes the Hygro yarn").
Regarding Claim 31, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala further teaches wherein the hollow core is formed from water soluble fibers (Col. 2 Lines 18-21 "polyvinyl alcohol ("PVA")…has the unique property of dissolving in hot water.  This invention exploits the dissolving property of PVA by introducing PVA into…the core of cotton yarn"; Col. 2 Lines 36-37 “inserting PVA fiber slivers into the middle of cotton slivers”; Col. 3 Lines 45-48 “present invention relates to pile yarn in terry woven fabric (warp yarn), or weft yarn, in the case of flat fabrics.  This pile yarn contains warm-water soluble fibers in its core, and cotton...fibers on the outside”; Col. 5 Lines 47-48 “configuring the PVA fibers in the core of the cotton yarn…makes the Hygro yarn").
Regarding Claim 32, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 31.
Mandawewala at least suggests wherein the water soluble fibers are present in a range of about 5% to about 40% of the weight of the plied staple yarn (Col. 3 Lines 55-57 “the amount of water soluble fibers present can vary from about 8% to about 25% of the weight of the yarn”).
Although this is directed to a non-plied staple yarn of Mandawewala, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the weight % of the PVA within the plied staple yarn in modified Mandawewala and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of the weight % relative to the plied staple yarn.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a weight % of the plied staple yarn as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of the intended use, such as the amount of bulkiness desired (Col. 5 Lines 30-32).  
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure and/or modify Mandawewala’ s weight %, if necessary, based on intended use, such as for its sheeting, especially in light of Col. 3 Lines 54-55 “amount of fibers dissolved, depends upon the count of the yarn or yarns used” and extrinsic evidence Mittal (US Publication 2016/0273135) indicating count for sheeting purposes.
Regarding Claim 35, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala further teaches wherein the predefined portion is a percentage of yarn cross-sectional dimension (inasmuch as the predefined portion is a part of the yarn, it makes up some percentage of a cross-section of the yarn).
Regarding Claim 36, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala further teaches wherein the predefined portion is a volume of the dyed staple yarn or plied yarn (inasmuch as the predefined portion is of dyed staple yarn as claimed and rejected in Claim 1, it makes up some volume of the dyed staple yarn).
Regarding Claim 37, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Modified Mandawewala at least suggests wherein the woven sheeting fabric has an average bare plate thermal resistance value of 0.068 (as best understood in light of the 112(b) rejections wherein the bare plate thermal resistance value is environmentally based, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the average bare plate thermal resistance of the environment and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists,  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Modified Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of the average bare plate thermal resistance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an average bare plate thermal resistance as recited, since the claimed values are merely an optimum or workable range based on laws of nature and a workable environment.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
	Regarding Claim 39, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 31.
Mandawewala further teaches wherein the water soluble fibers are passed through a blow room having a feeder and a mono cylinder beater (see claim interpretation--the recitation herein is being treated as product-by-process limitation.  Therefore, even if being passed through a blow room having a feeder and a mono cylinder beater results in different structural characteristics of the end product than other water soluble fiber manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the process with the Mandawewala, Henriques, and Hatch references as claimed since such a process is a well-known technique in the art.   See aforementioned rejection of Claim 1, on which Claim 39 eventually depends, where modified Mandawewala already teaches all the structure of Claim 39; in other words, the water soluble fibers of modified Mandawewala teaches the water soluble fibers of Claim 39 because it has the structure of Claim 39, furthermore so in light of Mandawewala Fig. 1; Col. 9 Lines 57-59 “PVA fibers are first passed through blow room having a feeder and a mono cylinder beater”).
Regarding Claim 40, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 31.
Mandawewala further teaches wherein the water soluble fibers are passed through a draw frame to arrange the fibers in parallel with respect to each other (as best understood in light of the 112(b) rejection, “the fibers” is interpreted as referring to the water soluble fibers; see also claim interpretation; the recitation herein is being treated as product-by-process limitation.  Therefore, even if being passed through a draw frame results in different structural characteristics of the end product than other water soluble fibers manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the process with the Mandawewala, Henriques, and Hatch references as claimed since such a process is a well-known technique in the art.  See aforementioned rejection of Claim 1, on which Claim 40 eventually depends, where modified Mandawewala already teaches all the structure of Claim 40; in other words, the water soluble fibers of modified Mandawewala teaches the water soluble fibers of Claim 40 because it has the structure of Claim 40, especially in light of Mandawewala Fig. 1; Col. 9 Line 65-Col. 10 Line “card sliver (PVA) is then processed through…draw frame…a second passage drawing in …draw frame …is given for making the fibres more parallel with one another”). 
	Regarding Claim 41, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 31.
Modified Mandawewala further teaches wherein the elongated assembly of staple fibers are passed through a speed frame such that the staple fibers wrap around the water soluble fibers (see also claim interpretation; the recitation herein is being treated as product-by-process limitation.  Therefore, even if being passed through a speed frame results in different structural characteristics of the end product than other water soluble fibers manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the process with the Mandawewala, Henriques, and Hatch references as claimed since such a process is a well-known technique in the art.   See aforementioned rejection of Claim 1, on which Claim 41 eventually depends, where modified Mandawewala already teaches all the structure of Claim 41 of staple fibers wrapped around water soluble fibers; in other words, the elongated assembly of staple fibers of modified Mandawewala teaches the elongated assembly of staple fibers of Claim 41 because it has the structure of Claim 41, especially in light of Fig. 1; Col. 10 Lines 4-6 “PVA sliver occupy middle portion on the cotton sliver while being passed on to the speed frame”; Col. 10 Lines 18-22 “when this combination of cotton and PVA sliver emerge out of…the speed frame…PVA sliver gets wrapped up by the surrounding cotton, thus pushing the PVA sliver in the core”).
	Regarding Claim 42, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 31.
Mandawewala further teaches wherein the water soluble fibers are polyvinyl alcohol fibers (Col. 2 Lines 18-22 "polyvinyl alcohol....has the unique property of dissolving in hot water.  This invention exploits the dissolving property of PVA by introducing PVA into blended yarns, and for example, the core of cotton yarn").

Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (USPN 8733075) in view of Dos Santos Henriques et al (WO 03/012183), herein Henriques, and Hatch (Textile Science NPL), further in view of Mittal et al (US Publication 2016/0273135), herein Mittal.
Regarding Claim 6, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein the warp and weft yarns are arranged to define a thread count between about 100 and about 1000.

Nevertheless, Mandawewala does teach that it is known that it can be about 100 (Col. 2 Lines 61-63 “the warp and weft yarn count, in the case of flat fabrics, range from Ne. 12s to Ne. 100s in single as well as doubled configuration”).
Nevertheless, Mittal also teaches wherein the warp and weft yarns are arranged to define a thread count between about 100 and about 1000 ([0002] "conventional fabrics ...such as sheets...may be cut and formed from sheeting comprised of warp end yarns and fill pick yarns woven into a web"; [0005] "conventional sheeting fabrics…characterized by a plain weave construction of…at least about 100 threads per square inch").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala with Mittal’s conventional thread count for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a thread count, wherein applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting.
Regarding Claim 7, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein the warp end density is between about 50 warp ends per inch and about 350 warp ends per inch.

Mittal suggests wherein the warp end density is between about 50 warp ends per inch and about 350 warp ends per inch ([0012] "these and other embodiments can be accomplished providing a unique sheeting fabric construction"; [0014] "woven fabric of at least about 120 threads per square inch or higher", where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this range is capable of encompassing threads per inch in the range as recited and that it is capable of being for the warp).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with or in light of Mittal’s threads per square inch recitation, and therefore have a warp end density in the recited range, in order for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a range of threads per square inch, wherein as the applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting. 
Regarding Claim 8, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein the weft yarn density is between about 100 and about 700 weft yarns per inch.

Mittal suggests wherein the wherein the weft yarn density is between about 100 and about 700 weft yarns per inch ([0012] "these and other embodiments can be accomplished providing a unique sheeting fabric construction"; [0014] "woven fabric of at least about 120 threads per square inch or higher", where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this range is capable of encompassing threads per inch in the range as recited and that it is capable of being for the weft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with or in light of Mittal’s threads per square inch, and therefore have a weft yarn density in such a recited range, in order for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a range of threads per square inch, wherein the applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting.
Regarding Claim 9, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne.

Mittal suggests wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne ([0012] "these and other embodiments can be accomplished providing a unique sheeting fabric construction"; [0014] "core spun warp…may have a yarn count of about 8-60 Ne”, where the rejection in Claim 1 already established that the package dyed staple yarn could be for the warp, and where such a yarn count for the warp could indicate that the individual ply could have a cotton count between 20 and 120 Ne, especially as Mandawewala is cotton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with or in light of Mittal’s warp cotton count, and therefore have each ply’s cotton count in such a recited range, for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a range of cotton count, wherein the applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting.
Regarding Claim 10, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Modified Mandawewala further teach wherein the weft component includes the plurality of plied staple yarns (see aforementioned rejection of Claim 1, such as Col. 6 Lines 46-48, 50-53 “pile warp is placed in the longitudinal direction and produces the pile loops on the towel surface…weft yarns are laid perpendicular to the pile yarns, and interlace with pile or ground yarn to form the fabric of the towel”; inasmuch as the weft yarns interlace with the pile yarns, the pile yarns being of the plurality of plied staple yarns as aforementioned in Col. 3 Lines 47-48 further modified, the weft component includes the plurality of plied staple yarns).

Mandawewala does not explicitly teach and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne.

Mittal teaches and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne ([0014] "core spun warp…may have a yarn count of about 8-60 Ne", where Mittal’s recitation is capable of being for the weft; and where such a yarn count for the weft could indicate that the individual ply could have a cotton count between 20 and 120 Ne, especially as Mandawewala is cotton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’ s weft cotton count, if necessary, with or in light of Mittal’s warp cotton count, and therefore have each ply’s cotton count in such a recited range, for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a range of cotton count, wherein the applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting.
Regarding Claim 11, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Modified Mandawewala further teaches wherein the warp component includes the plurality of package dyed staple yarns (see aforementioned rejection of Claim 1, such as Col. 6 Lines 44-45 “ground warp is the longitudinal set of yarn forming the base fabric”; Col. 6 Lines 46-48, 50-53 “pile warp is placed in the longitudinal direction and produces the pile loops on the towel surface…weft yarns are laid perpendicular to the pile yarns, and interlace with pile or ground yarn to form the fabric of the towel”; at least inasmuch as the ground warp yarns interlace with the weft yarns and the weft yarns interlace with the pile yarns, wherein the pile yarns as modified constitute a plurality of package dyed staple yarns as aforementioned in Col. 3 Lines 47-48 further modified, the warp yarns include the plurality of package dyed staple yarns).

Mandawewala does not explicitly teach and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne (where, as best understood, “each staple yarn” indicates “each package dyed staple yarn”).

Mittal teaches and wherein each package dyed staple yarn has a count between about 20 Ne and about 120 Ne ([0014] "core spun warp…may have a yarn count of about 8-60 Ne"; where such a yarn count for the warp could indicate that the individual ply could have a cotton count between 20 and 120 Ne, especially as Mandawewala is cotton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with or in light of Mittal’s warp cotton count, and therefore have each ply’s cotton count in such a recited range, for intended use, such as for bedding, especially as Mandawewala is in the context of sheeting, and as Mittal shows it is known in the art that bedding can have such a range of cotton count, wherein the applicant’s specification in [0026] indicate that the yarn can be for bedding/sheeting.

Claim(s) 33, 34, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (USPN 8733075) in view of Dos Santos Henriques et al (WO 03/012183), herein Henriques, and Hatch (Textile Science NPL), further in view of Debnath et al (USPN 10196763), herein Debnath.
Regarding Claim 33, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein the woven sheeting fabric has an average total thermal resistance of .08.
However, Mandawewala does teach a low thermal conductivity (Col. 8 Lines 35-39 “the Hygro toweling fabrics and flat fabrics have a low thermal conductivity, and thus produce a warm feeling when pressed against the body.  The towel fabric and the flat fabric are more voluminous and lighter than standard cotton towels or fabrics”).

Debnath further at least suggests wherein the woven sheeting fabric has an average total thermal resistance of .08 (Col. 4 Lines 56-58 “Thermal insulation: it is a measure of amount of heat a fabric can resist from its surface to dissipate in to the atmosphere”; Col. 5 Lines 43-46 “porous yarns and fabrics are 30 to 40% more voluminous than the normal and have 20 to 30% higher thermal insulation properties”).
As best understood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the average total thermal resistance of modified Mandawewala and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists,  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), especially in light of the recitation in Debnath.
Modified Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of the average total thermal resistance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an average total thermal resistance as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of comparative recitation in Debnath.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure and/or modify Mandawewala’s average total thermal resistance, if necessary, based on intended use, such as how much average total thermal resistance is desired for the application based on design choice and/or intended use.
Furthermore, especially as modified Mandawewala teaches the structure and materials, it would at least suggest the same test result.
Regarding Claim 34, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach wherein the woven sheeting fabric has an average total evaporative value of 0.00737.

Debnath at least suggests wherein the woven sheeting fabric has an average total evaporative resistance value of 0.00737 (Col. 4 Lines 56-58 “Thermal insulation: it is a measure of amount of heat a fabric can resist from its surface to dissipate in to the atmosphere”; Col. 5 Lines 43-46 “porous yarns and fabrics are 30 to 40% more voluminous than the normal and have 20 to 30% higher thermal insulation properties” where, as best understood from applicant’s disclosure, the value of the thermal insulation would result in an average evaporative resistance value based on specific testing conditions).
As best understood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the average total evaporative resistance of modified Mandawewala and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists,  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), especially in light of the recitation in Debnath.
Modified Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of the average total evaporative resistance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an average total evaporative resistance as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of the comparative recitation in Debnath.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure and/or modify Mandawewala’s average total evaporative resistance, if necessary, based on intended use, such as how much evaporative resistance is desired for the application.
Furthermore, especially as modified Mandawewala teaches the structure and materials, it would at least suggest the same test result.
Regarding Claim 38, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 1.
Mandawewala does not explicitly teach  wherein the woven sheeting fabric has an average intrinsic thermal resistance value of 0.012.  
However, Mandawewala does teach a low thermal conductivity (Col. 8 Lines 35-39 “the Hygro toweling fabrics and flat fabrics have a low thermal conductivity, and thus produce a warm feeling when pressed against the body.  The towel fabric and the flat fabric are more voluminous and lighter than standard cotton towels or fabrics”),
and the average intrinsic thermal resistance is merely an environmental average bare plate thermal resistance value subtracted from the average total thermal resistance (see applicant specification [0100], wherein the average total thermal resistance value is also obvious to one of ordinary skill in the art, see rejection of Claim 33).

Debnath further at least suggests wherein the woven sheeting fabric has an average intrinsic thermal resistance value of 0.012 (Col. 4 Lines 56-58 “Thermal insulation: it is a measure of amount of heat a fabric can resist from its surface to dissipate in to the atmosphere”; Col. 5 Lines 43-46 “porous yarns and fabrics are 30 to 40% more voluminous than the normal and have 20 to 30% higher thermal insulation properties”, which suggests an average total thermal resistance value, and therefore also then suggesting an average intrinsic thermal resistance value).
As best understood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the average intrinsic thermal resistance of modified Mandawewala and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists,  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), especially in light of the recitation in Debnath.
Modified Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of the average intrinsic thermal resistance value.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an average intrinsic thermal resistance as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of comparative recitation in Debnath.
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure and/or modify Mandawewala’s average intrinsic thermal resistance, if necessary, based on intended use, such as how much average intrinsic thermal resistance is desired for the application based on design choice and/or intended use.
Furthermore, especially as modified Mandawewala teaches the structure and materials, it would at least suggest the same test result.

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 31-36 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification-- 
Examiner notes that no remarks have been made as to the allowability of Claims 37-42 but assumes that applicant believes they are allowable because of their dependency on an allegedly allowable claim.
Examiner notes herein, the term “one or more open spaces” is being interpreted as already met with “each package dyed staple yarn including…hollow core within the outer sheath of dyed staple fibers” --this interpretation is as best understood from the specification support of the elected embodiment Figs. 1A-4B in [0042] “by dissolving the PVA fibers, hollow air spaces are formed throughout the yarns.”  Inasmuch as [0039] discloses “yarn 60 with…core 66a, 66b of soluble fibers” and [0041] discloses “soluble fibers are polyvinyl alcohol (PVA) fibers”, it stands to reason that [0042] “spaces” and therefore “one or more open spaces” in the claims are referring to at least one of the core, hollow after washing out the PVA fibers.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732